DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:

Claim 1: 
a first electrode being disposed in an outer region of a region corresponding to a detection region of the second surface of the cover panel, such that at least a portion of the first electrode is external of the adhesive agent
In combination with all other claim limitations.

Claim 7:
a third electrode being disposed to overlap a part of the first electrode and the second electrode in plan view in an outer region of a region corresponding to a detection region of a fourth surface opposite to the third surface of the touch sensor substrate,…, a first excitation voltage signal is applied to the first electrode, a second excitation voltage signal having phase opposite to phase of the first excitation voltage signal is applied to the third electrode
In combination with all other claim limitations.
Claim 11:
wherein the second electrode is disposed at one or more corner portions of the touch sensor substrate, the second electrode includes a reference electrode and a detection electrode having distances from the detection region of the third surface, the distances being different from each other, and an entirety of the reference electrode is closer than the detection electrode to a center of the touch sensor substrate in plan view
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626